Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration Filed Under § 1.132
The declaration filed on 01 February 2022 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.
 
Claim Status
Applicant’s declaration, certified foreign priority document translation, claim amendments and arguments, filed 01 February 2022, are acknowledged. 
Claims 13-24 & 26-29 are pending.
Claims 13 & 27-29 are amended. 
Claims 1-12 & 25 are cancelled.
Claims 16, 28 & 29 are withdrawn. 
Claims 13-15, 17-24, 26 & 27 are under consideration.
Examination on the merits is extended to the extent of the following species:
Powder-Kaolin

Certified Translation
An English language translation of the foreign application was filed with a statement that the translation of the certified copy is accurate on 01 February 2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to claim 27 under 35 USC 112(b) is withdrawn due to amendments which correct an issue with insufficient antecedent basis for a claim limitation.
The rejection of claim 25 under 102(a)(1) or 35 USC 103(a) is withdrawn due to cancellation of the claim.
The rejection of claims 13-15 & 21 under 35 U.S.C. 102(a)(1) over Tunney is withdrawn due to amendments to the claim 13 to recite a ratio which falls outside of Tunney’s teachings.
The rejection of claims 3-15, 17, 21-24 & 27 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) over by Koely-Therouin is withdrawn due to amendments to the claim 13 to recite a ratio which falls outside of Tunney’s teachings.

New & Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 17-20, 23, 24, 26 & 27 stand rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 2004/0091439; previously cited).
With regard to claims 13-15, 17-20, 23, 24, 26 & 27, and the elected species, Kamei teaches a powdered composition which may be used as skin and hair care products (title; [0055]). Kamei teaches depending on the kind and form of cosmetics, 0.1 to 99 wt. %, based on the total amount of the cosmetics, of the powder composition (A) may be added to the cosmetics [0055]. Kamei in claim 37 teaches the cosmetic is a pressed powder (i.e. compacted powder; [0070]). Kamei in claims 1, 2 and 5 teaches the powder composition (A) comprises a powder which may be kaolin surface treated with a polyglycerin-modified silicone ([0014] & [0035]). Kamei in claim 2 teaches 100 parts by weight of said powder is surface treated with 0.1 to 30 parts by weight of said polyglycerin-modified silicone. Thereby, the Kamei teaches the powder composition (A) comprise a powder, which may be kaolin, in an amount of 76-99.9% (Math: 100/100.1 = 99.9%; 100/130 = 76%). Kamei in claims 7 and 16 recites a cosmetic comprising the powder composition (A) and a water-soluble or water-swelling polymer (E). Kamei teaches the water-soluble polymers or water-swelling polymer (E), which include polyoxyethylene polymers such as polyoxyethylene/polyoxypropylene copolymers (i.e. poly(alkylene oxide)), are present in a suitable amount of 0.1 to 25 wt. %, based on the total cosmetics ([0066] & [0067]). Thereby, Kamei implicitly teaches the powder, which may be kaolin, is present in the cosmetic 
While there is not a single example comprising each of the claimed components, the powder A composition constituents (i.e. powder/kaolin and water-swelling polymer (E)/polyoxyethylene polymer/ polyoxyethylene/polyoxypropylene copolymers ) are included among short lists of reagents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
With regard to the recited amounts of powder/kaolin, poly(alkylene oxide)/ polyoxyethylene polymers/polyoxyethylene/polyoxypropylene copolymers and weight ratio of powder/poly(alkylene oxide), Kamei teaches these parameters which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 21 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Kamei as applied to claims 13-15, 17-20, 23, 24, 26 & 27 above, and further in view of Banowski (US 2014/0173833; previously cited).

Kamei does not teach the poly(alkylene oxide) is chosen from polyethylene glycols comprising from 5 to 10 ethylene oxide (EO) units.
In the same field of invention, Banowski teaches a cosmetic agent which is formulated as loose powder, or compacted powder which comprises an antiperspirant (title; Banowski’s claim 12). Banowski teaches their invention furthermore include at least one water-soluble polyethylene glycol having 3 to 20 ethylene oxide units with PEG-3 to PEG-8 preferred [0199].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;

(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to modify Kamei’s cosmetic by substituting Kamei’s generically taught water-soluble polymer (E) polyoxyethylene polymers with Banowski’s water-soluble polyethylene glycols having 3 to 20 ethylene oxide units, with PEG-3 to PEG-8 being preferred, because Kamei and Banowski are both drawn to cosmetics containing powders and water-soluble polyoxyethylene polymers. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to select species of water-soluble polyoxyethylene polymers suitable for cosmetic compositions containing powders including PEG-3 to PEG-8.
With regard to the recited amounts of ethylene oxide units, the combined teachings of Kamei and Banowski suggest polyethylene glycols with ethylene oxide units which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


Response to Arguments and Declaration Under 1.132
Declarant states Composition A comprises polyethylene glycol (8 ethylene oxide units) while Comparative Composition B does not (Declaration-pg. 2; reply-pg. 8 & 9). Declarant states both compositions were compressed into dishes and the working qualities/friability were tested (Declaration-pg. 3; reply-pg. 8 & 9).  After grabbing by an expert, the inventive composition remained as singular powder block, while the comparative B composition (which does not comprise PEG-8) was in several pieces (Declaration-pg. 3 & 6; Photo-pg. 3; reply-pg. 8 & 9). Declarant states Composition A had improved working qualities (i.e. ease of handling and lack of friability; Declaration-pg. 3; reply-pg. 8 & 9). Compositions A and B were also evaluated for hair styling and Composition A showed increased lift from the roots (Declaration-pg. 4 -6; Photo-pg. 5; reply-pg. 8 & 9).  Declarant states “it was not known that by adding at least one poly(alkylene oxide) in a composition comprising at least one powder, the weight ratio between the at least one powder and the at least one poly(alkylene oxide) ranging from 4 to 50, one skilled in the art could have expected to improve working qualities and the styling properties” (Declaration-pg. 6; reply pg. 8).
This is not persuasive. Declarant’s proffered data is not commensurate with the scope of the claims. The claims are generic to the powder and the at least one poly(alkylene oxide), with a broad ratio claimed. However, Declarant examined just one species of powder (i.e. kaolinite) in a singular amount; one species of poly(alkylene oxide) (i.e. PEG-8) in a singular amount, yielding one ratio of 4.87. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02).
With further regard the alleged improvement in working qualities and styling properties, it is noted that the claims do not recite any parameters reciting to workability (e.g. friability) or styling properties (e.g. angle of lifting). In other words, there is no nexus between the rebuttal evidence of the declaration and that of the claimed invention. “To be of probative value, any secondary evidence must be related to the claimed invention” (MPEP 716.01(b)).
Lastly, Applicant did not compare the inventive formulation to the closest prior art, which is Kamei. As discussed above, Kamei teaches a compacted powder/pressed powder of kaolin and poly(alkylene oxide) for skin and hair cosmetics. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original; See MPEP 716.02(e)).

Applicant argues hindsight reconstruction, alleging “a hindsight calculation of amounts of components selected by the Office based on Applicant's disclosure and claims. However, neither reference suggests that choosing a particular weight ratio of powder/poly(alkylene oxide) would have any effect on any property or benefit of the disclosed compositions…” (reply, pg. 7-8). Kamei does not recognize the presently-claimed weight ratio of powder/poly(alkylene oxide) as a "result-effective variable" so it would not be obvious to optimize the amount of the claimed reagents to arrive at the recited ratio (reply, pg. 8). 
This is not persuasive. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Kamei teaches a compacted powder/pressed powder of kaolin and poly(alkylene oxide) for skin and hair cosmetics. Kamei teaches kaolin as an extender pigment that is a suitable powder for use in their powder composition ([0035] & Kamei’s claim 5). Kamei in claim 2 teaches 100 parts by weight of said powder is surface treated with 0.1 to 30 parts by weight of said polyglycerin-modified In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).  It is not required that the prior art solve the same problem as Applicant. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, one would adjust the amount of kaolin/powder to provide a sufficient amount of powder substrate/base for the powder composition. One would adjust the amount of poly(alkylene oxide)/water-soluble or water-swelling polymer (E) to adjust the dispersion properties of the cosmetic. Applicant has not . 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619